I would first like to
congratulate Mr. Jan Eliasson upon his election to the
10

presidency of the General Assembly at its sixtieth
session. He has an important and challenging task
ahead. In carrying out his duties, he can be assured of
my full support and of that of the Maltese delegation.
I take this opportunity to express our appreciation
to the outgoing President of the fifty-ninth session, His
Excellency Mr. Jean Ping. The last 12 months have
demanded exceptional leadership and commitment
from the presidency of the General Assembly. I wish to
join others in congratulating Mr. Ping on the firm and
successful way in which he has guided this Assembly
in the preparations leading to the summit which was
just concluded.
The summit has passed on to us significant tasks
in the continuing endeavour to sustain and reinforce
the processes of multilateral cooperation. It is right that
we should take as the central theme of our discussions
the follow-up and implementation of the summit
conclusions.
In the light of the discussions our leaders had last
week, we approach these responsibilities all the more
inspired by the imperative for collective action. Such
action is incumbent on the international community, as
much in dealing with the short-term challenges it has to
overcome as in defining the long-term objectives
which it seeks to achieve.
Among the most immediate and visible
challenges confronting us is the way in which we
respond to the natural disasters which at one time or
another engulf peoples and societies around the world.
The past 12 months have produced awesome evidence
of the way in which humanity remains subject to the
forces of nature.
The tsunami late last year and Hurricane Katrina
only a few weeks ago are only the most prominent
among recent major catastrophes which intensify both
our sense of vulnerability and our sense of solidarity.
In extending our expression of grief and sympathy to
the Governments and people afflicted by such
disasters, the Maltese people have also extended their
offers of succour and relief.
While times like these remind us that nature can
be unpredictable in its ferocity, they also teach us that
it must always be treated with respect. If managed
responsibly, nature’s resources can improve our lives
considerably. However, if those resources are
ruthlessly exploited, humanity will be the ultimate
loser.
It is unfortunate but true that the blind forces of
nature are not the only cause of extensive suffering
among fellow human beings. Political and economic
developments, over which Governments, individually
or collectively, have at least some element of control,
are also factors in play. Nowhere are the combination
of natural and man-made causes more dramatic than in
those instances of unregulated and often tragic
migration flows.
Over the last few years, Malta, like many
countries, has been caught in the worrisome increase of
unregulated human trafficking across the
Mediterranean. In our case, as a small island with a
very high population density, the problem quickly
assumed crisis proportions.
Malta has a strong and longstanding commitment
to help those who need humanitarian assistance. We
shall stand by that. We are deeply conscious that long-
term action in this area needs to be premised on
profound respect for human dignity and strict
adherence to the rule of law, including international
humanitarian law.
However, the international community must not
allow the rights of refugees and persons requiring
humanitarian status in accordance with international
law to be undermined and prejudiced by international
criminal organizations specialized in human trafficking
activity. In our case, our ability to respond to genuine
cases is fast becoming overwhelmed by the huge
increase in illegal immigrants, who are the object of an
international criminal network of human traffickers.
Illegal immigration constitutes a collapse of the
international legal order and must be addressed
unequivocally by the world community as such in
order to ensure that the rule of international law is
restored in that regard. Countries of origin and transit
need to assume their responsibility to uphold the rule
of law by vigorously clamping down on international
criminal activity in human trafficking. The United
Nations and its agencies, particularly the Office of the
United Nations High Commissioner for Refugees, are
called on to address this issue, which, if it is not
addressed, could prejudice the rights of genuine
refugees and persons qualifying for humanitarian status
in accordance with international law.
11

At the same time, the spirit of solidarity inspiring
action in this area needs also to be put to use in
addressing the roots of illegal economic migration, a
phenomenon that is harmful not only to the individuals
themselves — who fall victim to callous criminal
organizations, often paying with their lives — but also
to the economic and social development of the
countries of origin.
For that reason, we welcome the summit
statement reaffirming the principle of solidarity and
burden-sharing with regard to assisting genuine
refugee populations and their host communities. In that
context, we look forward to the General Assembly’s
high-level dialogue on international migration and
development, to take place in 2006. It will give us an
important further opportunity to discuss the
multidimensional aspects of that problem and identify
appropriate ways of dealing with them. Malta will take
an active and constructive part in that dialogue.
Last week’s summit provided important new
guidelines in many critical areas requiring collective
action. In the area of development cooperation, there
has been a rededication to the objectives first defined
in the Millennium Development Goals. Malta joins its
partners in the European Union in strengthening its
commitment towards increased and more effective
development assistance in the coming years. We have
set ambitious goals for the successful completion by
next year of the World Trade Organization’s Doha
Round of multilateral trade negotiations.
Malta’s national contribution will be
commensurate with its possibilities and its level of
economic development. Nevertheless, it will take
inspiration from our constant endeavour to strengthen
and enlarge the areas of peace, prosperity and security
for all peoples of the world. We will have a renewed
opportunity to reaffirm those commitments in
November, when Malta hosts the next Commonwealth
Heads of Government Meeting and assumes the
chairmanship of the Commonwealth for the next two
years.
Peace and prosperity must be rooted in human
dignity. Our leaders devoted a significant part of their
discussions last week to the question of human rights.
The summit decisions on this subject may not have
gone as far as some of us would have wished.
Nevertheless, they were an important step towards the
objective of equipping the United Nations with a more
effective institutional structure to deal with the defence
and promotion of human rights worldwide. In the
current session of the General Assembly, we will aim
to bring to fruition the summit’s decisions in the area
of human rights, especially the establishment of the
Human Rights Council.
Another area where questions of human dignity
are of paramount importance relates to the principle of
the responsibility to protect. Our leaders have taken a
brave step by reconciling the different strands of that
principle, which seeks to encapsulate an important
moral duty in the development of the law of nations.
Respect for State sovereignty, the strict parameters on
the use of force and the overarching commitment to
respect and defend human dignity and the right to life
owed to all individual human beings are all vital
aspects of the decisions taken by the summit in this
regard. Further work in that area must continue to be
inspired by the sense of solidarity which is shared by
people around the world and the common, worldwide
ethical responsibility to act to defend the innocent.
Effective post-conflict peacebuilding is an
important dimension in which the international
community can give practical expression to the notion
of collective responsibility. We therefore strongly
welcome the agreement to establish the Peacebuilding
Commission, which underlines and reinforces the
United Nations capacity in the area of peacekeeping
and peacebuilding. That is an area of international
cooperation where the interface between action at the
regional and global levels is critical. The task entrusted
to us by the summit to finalize the modalities of the
Peacebuilding Commission by December this year is
among the most far-reaching responsibilities of the
current session of the General Assembly.
Another area where international cooperation is
especially important concerns the fight against
terrorism. Notwithstanding the differences that might
remain on the precise interpretation and scope of the
concept, there is a widespread commitment to resisting
and eliminating that outrageous and horrific attack on
the everyday order and serenity of life in our societies
and the right of ordinary people to a secure and
peaceful life. On the basis of that recognition, we urge
immediate steps to intensify and expand concrete
actions that respond to the immediate concerns of our
citizens. The elements of a counter-terrorism strategy
announced by the Secretary-General earlier this year
provide a useful pointer in the right direction.
12

We need to take our collective action against
terrorism further. Malta believes that no terrorist action
is ever excusable, and our action against terrorism must
be unequivocal, firm and decisive at all times and in all
instances. However, we must deeply analyse and
examine the roots of the problem. In particular, we
must not be passive when we see situations around the
world where States have been unable to provide a
social welfare net for their peoples and where, as a
consequence, the poor and the desperate conglomerate
around extremist organizations, which may also
practice terror while simultaneously providing welfare
assistance to strengthen their popular base. Social
responsibility for the provision of welfare should be in
the hands of the State, which represents society in all
its diversity. In my view, it is imperative that
international development programmes should also
have that particular focus. The ultimate objective of the
current session of the General Assembly should
continue to be progress towards the conclusion of a
comprehensive convention on international terrorism.
Aside from agreeing on a new set of tasks and
measures for reform, at last week’s summit our leaders
reaffirmed and further developed the concepts and
principles that lie at the heart of the United Nations.
Those concepts and principles will inspire the
deliberations of the Assembly’s current session as it
considers the many specific issues on its agenda.
Issues of peace and security are a major part of
that agenda. They are particularly poignant today, the
International Day of Peace.
Malta welcomes the recent evolution of the
situation in Palestine, marked by Israel’s
disengagement from the occupied territories in Gaza
and parts of the West Bank. We urge the parties
concerned to maintain the momentum for peace that
has been created. We acknowledge and salute the bold
and tough decisions taken by both the Israeli and the
Palestinian leadership, which are making this
development possible. We have a clear sense of the
complexities and sensitivities involved for both sides
in pursuing their respective actions.
Together with our partners in the European
Union, Malta wishes to encourage this latest
development as a path towards the full resumption of
the Middle East peace process. This calls for a
continuing determination by both sides not to allow
obstacles to stand in the way of their carrying out the
next set of actions called for under the Quartet road
map: Israel’s freezing of all settlement activity, and the
cessation of all violent attacks by Palestinians against
Israelis everywhere.
We are convinced that the ultimate objective —
the existence of two neighbouring, viable sovereign
States, living in peace and security, is within reach and
certainly worth the effort and sacrifice involved at this
stage.
In the Mediterranean, regional cooperation
continues to be strengthened through the Barcelona
process and other initiatives for subregional
consultation. Within the broader framework of the
European Neighbourhood Policy, countries to the north
and the south of the Mediterranean are working
together on a wide range of actions to further peace,
prosperity and progress in their region.
Those actions include areas of primary interest
for Malta and its immediate neighbours, such as the
management of migration flows, the promotion of
human rights, democratization, counter-proliferation
and counter-terrorism efforts, the acceleration of
increased market integration and the objective of
improving the social and economic living conditions of
all peoples in the region, especially the most
vulnerable among them. The further economic, social
and political integration of the Euro-Mediterranean
region is the primary challenge of the countries
belonging to it and would have beneficial
consequences for the international community as a
whole.
Malta is particularly interested in developments
relating to the future enlargement of the European
Union. Following the entry of Bulgaria and Romania in
2007, the next stages of that process could encompass
a number of countries in our region, such as Croatia
and Turkey. Malta believes that the further enlargement
of the Union would provide an impetus for positive
reform in European countries in general and for the
creation of a wider European area of peace, stability,
democracy and human rights dedicated to the
prosperity of its peoples in a spirit of solidarity.
Malta welcomes the fact that the European Union
is increasingly acting as a promoter of peace and
cooperation in regions beyond its immediate vicinity.
That is the case with regard to the framework for wider
cooperation provided by the Strategic Partnership with
the Mediterranean and the Middle East.
13

The expansion of political rights and political
participation is an essential dimension of the broader
strategy to combat extremism in its various
manifestations throughout the world. Malta welcomes
the intensifying transatlantic engagement in this regard
which, especially in the Middle East, seeks to foster
wider participation in support of home-grown
economic, political and educational reform efforts for
societies in the region.
The European Union is also cooperating
increasingly with the African Union in the
implementation of actions and decisions agreed within
the framework of the United Nations. We hope that that
encouraging development will further reinforce the
many peacekeeping, humanitarian relief and
reconciliation efforts under way in many parts of the
African continent.
The institutional set-up and functioning of the
United Nations have been the subject of intense
scrutiny in recent months. This has laid bare some of
the weaknesses of our Organization. At the same time,
it has highlighted the many areas in which our
Organization is playing a unique and indispensable role
in the process of multilateral cooperation. Regrettably,
instances of human and institutional failures have been
brought to light. At the same time, the much larger
number of instances where the institutions are working
well and where individuals are acting with admirable
commitment and dedication have also been given
prominence. In particular, developments in recent
months have placed in a sharper focus the commitment
and dedication of the Secretary-General, Kofi Annan,
in carrying out his exceptionally complex and
demanding task.
I would like to take this opportunity to express
our deepest admiration and support for the Secretary-
General for the major contribution that he has been
making towards effective multilateralism and respect
for the international rule of law.
Our challenges have never been as global as they
are today. Recent natural disasters have emphasized to
all of us our vulnerability as the human race.
Globalization in all its aspects, including global
communication, has not only brought home to us the
immediacy of events and information, but has also
further accelerated dynamic change in all aspects —
political, economic and social — in all societies on
Earth. The situation of constant flux and dynamic
change further increases the need for the United
Nations to be a reformed, effective focal point for the
international community, one that is ready to respond
to, and proactively work to meet, the challenges of
peace, security and development.
This year, which marks the sixtieth anniversary of
the United Nations, it is useful for us to approach the
exercise of reform keeping in mind the words of the
Secretary-General in his report, “In larger freedom”,
that
“the principles and purposes of the United
Nations, as set out in the Charter, remain as valid
and relevant today as they were in 1945, and that
the present moment is a precious opportunity to
put them into practice”. (A/59/2005, para. 153).